Citation Nr: 1029993	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  10-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk





INTRODUCTION

The Veteran had active service from January 1955 to January 1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) which denied the 
above claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of entitlement to service connection for bilateral hearing loss 
and for tinnitus.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.

At the outset, the Board notes that the Veteran's service 
treatment records are not of record and are presumed to have been 
destroyed by fire.  As such, efforts have been made to obtain 
alternative sources of evidence, and the Board is mindful that, 
in a case such as this, VA has a heightened obligation to assist 
the Veteran in the development of his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran asserts that service connection is warranted for 
bilateral hearing loss and tinnitus, which he believes were 
caused by military noise exposure while serving as a field 
artillery crewman between 1955-1957.  

As noted, no service treatment records are available.  The first 
post-service medical records show that the Veteran was seen in 
2005 with complaints of hearing loss and ringing in his ears.  A 
February 2005 medical record shows that the Veteran complained of 
tinnitus in both ears but denied that his hearing caused him any 
problems.  Upon examination the Veteran was found to have sloping 
mild to moderately high frequency sensorineural hearing loss.  

At an April 2008 private audiological examination, the Veteran 
was found to have decreased hearing and tinnitus in both ears.  
The Veteran was diagnosed with severe sensorineural hearing loss 
in the right ear and moderate sensorineural hearing loss in the 
left ear.  However, no opinion was provided as to the etiology of 
either the hearing loss or tinnitus.

As such, it remains unclear to the Board whether the Veteran's 
hearing loss and tinnitus are related to his military service, 
and it is therefore necessary to obtain a medical opinion as to 
the etiology of the Veteran's hearing loss and tinnitus.  The 
Board notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where 
the examiner did not comment on Veteran's report of in-service 
injury and relied on lack of evidence in service medical records 
to provide negative opinion).  Therefore, the Board finds that an 
examination and opinion addressing the etiology of the Veteran's 
disorder is necessary in order to fairly decide the merits of his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his diagnosed 
bilateral hearing loss and tinnitus.  The 
entire claims file and a copy of this 
Remand should be provided.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.  

The examiner should specifically provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran's diagnosed bilateral hearing 
loss and/or his diagnosed tinnitus either 
began during or were otherwise caused by 
his military service.  A complete rationale 
should be provided for any opinion 
expressed.

2.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



